           Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 1 of 36



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                  CORPUS CHRISTI DIVISION


  JULIETA GARIBAY, MARIA YOLISMA                   §
  GARCIA, LORENA TULE-ROMAIN,                      §
  ABRAHAM JOSUE ESPINOSA FLORES,                   §
  VIRIDIANA TULE CARRIZALES, EFREN                 §
  GOMEZ, ELENA KEANE, SOUTHWEST                    §
  VOTER REGISTRATION PROJECT,                      §
  MI FAMILIA VOTA EDUCATIONAL FUND,                §
  and LA UNION DEL PUEBLO ENTERO                   §
                                                   § Civil Action No.
  vs.                                              §
                                                   §
  DAVID WHITLEY, in his official capacity          §
  as Texas Secretary of State, KEN PAXTON, in §
  his official capacity as Texas Attorney General, §
  GREG ABBOTT, in his official capacity as         §
  Governor of Texas, and CHERYL E.                 §
  JOHNSON, Galveston County Tax Assessor-          §
  Collector, in her official capacity              §



                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

            This case is filed by U.S. citizens and registered voters of Texas who have been singled

  out for investigation and removal from the voter rolls by the Texas Secretary of State because

     they were born outside the United States. Plaintiffs seek declaratory and injunctive relief to

     protect the right of eligible citizens to vote and prevent Texas officials from taking action against

     them because of their national origin.

                                              INTRODUCTION

1.        On January 25, 2019, the office of the Texas Secretary of State issued an Election Advisory

          to county voter registrars announcing that it would send them “actionable information”

          about registered voters who “provided documentation . . . showing that the person is not a

          citizen of the United States.”
         Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 2 of 36



2.       The Texas Secretary of State further instructed the registrars to use the information about

         the purported non-U.S. citizens for voter roll maintenance, including requiring the voters to

         provide documents to prove their U.S. citizenship.

3.       The Texas Secretary of State compiled its list of suspect voters from information provided

         by the Texas Department of Public Safety about individuals who were non-U.S. citizens in

         the past. These individuals obtained driver’s licenses or state identification cards when

         they were non-U.S. citizens authorized to live in the United States. The Texas driver’s

         licenses issued to lawful permanent resident immigrants are valid for six years, and during

         this time period many immigrants become eligible to naturalize and register to vote.

4.       The Texas Secretary of State is well aware that the 98,000 voters whose names he sent to

         counties as “Possible Non U.S. Citizens” include tens of thousands of naturalized U.S.

         citizens.   Since sending the records of naturalized citizen voters to the counties, the

         Secretary of State’s office has contacted the counties to advise them that the data is flawed.

         However, the Secretary of State has neither withdrawn the list of suspect voters nor advised

         the counties to refrain from acting on the flawed information. Galveston County officials

         acted on the Election Advisory and sent letters challenging the U.S. citizenship of

         registered voters whose names were sent to them from the Secretary of State.

5.       Plaintiffs seek a declaration that Defendants’ targeting of them for investigation and

         removal from the voter rolls, based only on the fact that they were born outside the United

         States, violates the Fourteenth Amendment Equal Protection Clause and the federal Voting

         Rights Act.    Plaintiffs further seek damages and a declaration that Defendant Texas

         officials conspired to violate their rights by coordinating an unfounded voter purge

         campaign with threats of criminal prosecution aimed at naturalized citizen voters.



                                                    2 
      
             Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 3 of 36



            Plaintiffs further seek an injunction requiring Defendants to cease the purge by

            withdrawing the list of suspect voters and the challenge letters sent to them.



                                       JURISDICTION AND VENUE

6.          This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and § 1343 over

            Plaintiffs’ causes of action under the United States Constitution and federal statutes. This

            Court may grant Plaintiffs’ request for declaratory and injunctive relief under 28 U.S.C. §§

            2201 and 2202.

7.          Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) because: (1)

            Defendant Johnson (in her official capacity) resides in Galveston, Texas, which is within

            the Southern District of Texas, (2) a substantial part of the events or omissions giving rise

            to Plaintiffs’ claims occurred in this District, and (3) Plaintiffs Keane and Espinosa Flores

            reside in the Southern District of Texas and no real property is involved in this action.



                                                   PARTIES
  Plaintiffs

8.          Plaintiff Julieta Garibay is a Latina resident and registered voter of Travis County, Texas.

            Plaintiff Garibay is a naturalized U.S. citizen whose personal information appears on the

            list of persons identified as non-U.S. citizens provided by Defendant Whitley to Travis

            County as actionable information for investigation and removal from the voter rolls.

         9. After she became a naturalized U.S. citizen, Plaintiff Garibay registered to vote in Travis

            County, Texas. Plaintiff Garibay voted in the 2018 midterm election.

         10. On or about January 28, 2019, the Secretary of State placed her personal information on his

            list of suspected non-U.S. citizens and sent it to Travis County. Travis County informed


                                                        3 
      
        Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 4 of 36



       Plaintiff Garibay that it would review her information and make a determination on its next

       steps in the investigation of her voter registration.

    11. Plaintiff Garibay is injured by having been placed on the Secretary of State’s list of

       “Possible Non U.S. Citizens” and having her identifying information sent to the county in

       which she is registered to vote with instructions to use that information for investigation

       and possible removal from the voter rolls. Plaintiff Garibay is further injured by having

       been stigmatized as a person who might have registered to vote illegally.

    12. Plaintiff Elena Keane is a Latina resident and registered voter of Galveston County, Texas.

       Plaintiff Keane is a naturalized U.S. citizen whose personal information appears on the list

       of persons identified as non-U.S. citizens provided by Defendant Whitley to Galveston

       County as actionable information for investigation and removal from the voter rolls.

    13. Plaintiff Keane registered to vote after she became a U.S. citizen. On or about January 29,

       2019, Plaintiff Keane received a voter challenge letter from Galveston County tax assessor

       Cheryl Johnson stating “there is reason to believe you may not be a United States citizen”

       and that Plaintiff Keane would be purged from the voter rolls unless she provided a

       certified copy of her citizenship papers within 30 days.

    14. On or about January 31, 2019 Plaintiff Keane received a second letter from Galveston

       County tax assessor Cheryl Johnson stating that Plaintiff Keane had received the first letter

       in error “as a result of notification to us by the Texas Secretary of State (SOS) that you may

       not be a United States citizen.”

    15. Plaintiff Keane is injured by having been placed on the Secretary of State’s list of “Possible

       Non U.S. Citizens” and having her identifying information sent to the county in which she

       is registered to vote with instructions to use that information for investigation and possible



                                                    4 
 
       Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 5 of 36



       removal from the voter rolls. Plaintiff Keane is injured by having been subjected to an

       investigation into her citizenship status, and by the letter requiring her to prove her U.S.

       citizenship. Plaintiff Keane is further injured by having been stigmatized as a person who

       might have registered to vote illegally.

    16. Plaintiff Maria Yolisma Garcia is a Latina resident and registered voter of Dallas County,

       Texas. Plaintiff Garcia is a naturalized U.S. citizen who obtained a Texas driver’s license

       prior to becoming a U.S. citizen. After she became a naturalized U.S. citizen, Plaintiff

       Garcia registered to vote. Plaintiff Garcia meets the description of individuals whose

       personal information appears on the list of persons identified as non-U.S. citizens provided

       by Defendant Whitley to Dallas County as actionable information for investigation and

       removal from the voter rolls. Plaintiff Garcia provided documentation to DPS showing that

       she was not a citizen of the United States when she first obtained a Texas driver’s license.

       She also appears on the state voter rolls maintained by the Texas Secretary of State.

    17. Upon information and belief, Plaintiff Garcia is injured by having been placed on the

       Secretary of State’s list of “Possible Non U.S. Citizens” and having her identifying

       information sent to the county in which she is registered to vote with instructions to use

       that information for investigation and possible removal from the voter rolls. Plaintiff Garcia

       is further injured by having been stigmatized as a person who might have registered to vote

       illegally.

    18. Plaintiff Lorena Tule-Romain is a Latina resident and registered voter of Dallas County,

       Texas. Plaintiff Tule-Romain is a naturalized U.S. citizen who obtained a Texas driver’s

       license prior to becoming a U.S. citizen. After she became a naturalized U.S. citizen,

       Plaintiff Tule-Romain registered to vote. Plaintiff Tule-Romain meets the description of



                                                  5 
 
        Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 6 of 36



       individuals whose personal information appears on the list of persons identified as non-

       U.S. citizens provided by Defendant Whitley to Dallas County as actionable information

       for investigation and removal from the voter rolls. Plaintiff Tule-Romain provided

       documentation to DPS showing that she was not a citizen of the United States when she

       first obtained a Texas driver’s license. She also appears on the state voter rolls maintained

       by the Texas Secretary of State.

    19. Upon information and belief, Plaintiff Tule-Romain is injured by having been placed on the

       Secretary of State’s list of “Possible Non U.S. Citizens” and having her identifying

       information sent to the county in which she is registered to vote with instructions to use

       that information for investigation and possible removal from the voter rolls. Plaintiff Tule-

       Romain is further injured by having been stigmatized as a person who might have

       registered to vote illegally.

    20. Plaintiff Abraham Josue Espinosa Flores is a Latino resident and registered voter of Harris

       County, Texas. Plaintiff Espinosa Flores is a naturalized U.S. citizen who obtained a Texas

       driver’s license prior to becoming a U.S. citizen. Plaintiff Espinosa Flores registered to

       vote after becoming a U.S. citizen. Plaintiff Espinosa Flores meets the description of

       individuals whose personal information appears on the list of persons identified as non-

       U.S. citizens provided by Defendant Whitley to Harris County as actionable information

       for investigation and removal from the voter rolls. Plaintiff Espinosa Flores provided

       documentation to DPS showing that he was not a citizen of the United States when he first

       obtained a Texas driver’s license. He also appears on the state voter rolls maintained by the

       Texas Secretary of State.




                                                  6 
 
       Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 7 of 36



    21. Upon information and belief, Plaintiff Espinosa Flores is injured by having been placed on

       the Secretary of State’s list of “Possible Non U.S. Citizens” and having his identifying

       information sent to the county in which he is registered to vote with instructions to use that

       information for investigation and possible removal from the voter rolls. Plaintiff Espinoza

       Flores is further injured by having been stigmatized as a person who might have registered

       to vote illegally.

    22. Plaintiff Viridiana Tule Carrizales is a Latina resident and registered voter of Bexar

       County, Texas. Plaintiff Tule Carrizales is a naturalized U.S. citizen who obtained a Texas

       driver’s license prior to becoming a U.S. citizen. After she became a naturalized U.S.

       citizen, Plaintiff Tule Carrizales registered to vote. Plaintiff Tule Carrizales meets the

       description of individuals whose personal information appears on the list of persons

       identified as non-U.S. citizens provided by Defendant Whitley to Bexar County as

       actionable information for investigation and removal from the voter rolls. Plaintiff Tule

       Carrizales provided documentation to DPS showing that she was not a citizen of the United

       States when she first obtained a Texas driver’s license. She also appears on the state voter

       rolls maintained by the Texas Secretary of State.

    23. Upon information and belief, Plaintiff Tule Carrizales is injured by having been placed on

       the Secretary of State’s list of “Possible Non U.S. Citizens” and having her identifying

       information sent to the county in which she is registered to vote with instructions to use

       that information for investigation and possible removal from the voter rolls. Plaintiff Tule

       Carrizales is further injured by having been stigmatized as a person who might have

       registered to vote illegally.




                                                  7 
 
       Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 8 of 36



    24. Plaintiff Efren A. Gomez is a Latino resident and registered voter of Bexar County, Texas.

       Plaintiff Gomez is a naturalized U.S. citizen who obtained a Texas driver’s license prior to

       becoming a U.S. citizen. Plaintiff Gomez registered to vote after becoming a U.S. citizen.

       Plaintiff Gomez meets the description of individuals whose personal information appears

       on the list of persons identified as non-U.S. citizens provided by Defendant Whitley to

       Bexar County as actionable information for investigation and removal from the voter rolls.

       Plaintiff Gomez provided documentation to DPS showing that he was not a citizen of the

       United States when he first obtained a Texas driver’s license. He also appears on the state

       voter rolls maintained by the Texas Secretary of State.

    25. Upon information and belief, Plaintiff Gomez is injured by having been placed on the

       Secretary of State’s list of “Possible Non U.S. Citizens” and having his identifying

       information sent to the county in which he is registered to vote with instructions to use that

       information for investigation and possible removal from the voter rolls. Plaintiff Gomez is

       further injured by having been stigmatized as a person who might have registered to vote

       illegally.

    26. Plaintiff Southwest Voter Registration Education Project (“SVREP”) is a nonprofit

       organization whose mission is to build political power among Latinos and other minority

       groups by increasing their participation in the U.S. democratic process. To achieve that

       mission, SVREP conducts the following programs: get-out-the-vote; voter registration;

       voter turnout; and other programs designed to educate voters. Since it was founded in 1974,

       SVREP has registered over 2.7 million voters. SVREP conducts its voter registration

       activities at community-based sites such as school campuses, malls, and fairs. SVREP




                                                  8 
 
       Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 9 of 36



       registered voters and conducted get-out-the-vote activities in Bexar, Dallas, Tarrant, and

       Harris counties in 2018.

    27. Defendant’s actions have injured Plaintiff SVREP by calling into question the voter

       registration of naturalized citizens in Texas and discouraging naturalized individuals from

       registering to vote and voting, thus draining SVREP’s resources and impairing SVREP’s

       ability to carry out its mission.

    28. Plaintiff Mi Familia Vota Education Fund (“MFV”) is a national nonprofit organization

       whose mission is to expand the Latino electorate and increase justice for Latinos through

       increased civic participation. MFV is headquartered in Phoenix, Arizona, and serves

       individuals in Texas. To promote civic engagement in the communities it serves, MFV

       conducts citizenship assistance, voter registration, voter education, and get-out-the-vote

       activities throughout Texas, including in the Dallas, Houston, and San Antonio

       metropolitan areas. In the Houston area alone, MFV hosted 89 different voter registration

       events in 2018, and helped register voters at naturalization ceremonies. MFV registered

       approximately 3,400 people to vote in Texas in 2018.

    29. Defendant’s actions have injured Plaintiff Mi Familia Vota Education Fund by calling into

       question the voter registration of naturalized citizens in Texas and discouraging naturalized

       individuals from registering to vote and voting, thus draining Mi Familia Vota Education

       Fund’s resources and impairing Mi Familia Vota Education Fund’s ability to carry out its

       mission.

    30. Plaintiff La Unión Del Pueblo Entero (LUPE) is a nonprofit membership organization

       founded on the belief that members of the low-income community have the responsibility

       and the obligation to organize themselves. LUPE’s mission is to build strong, healthy



                                                  9 
 
       Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 10 of 36



       communities in the Texas Rio Grande Valley through community organizing and civic

       engagement. To promote civic engagement in the communities it serves, LUPE conducts

       voter registration, voter education, and non-partisan get-out-the-vote campaigns, as well as

       assists individuals to prepare their naturalization applications. LUPE is headquartered in

       San Juan, Texas, and its members primarily reside in Hidalgo, Cameron, Willacy, and Starr

       Counties, Texas. LUPE has over 8,000 members, including Latino naturalized U.S. citizens

       who are registered to vote. LUPE registers voters year-round, including at its monthly

       membership meetings, at house meetings, in all of the LUPE offices and especially at the

       three area naturalization ceremonies where new citizens take their oath.

    31. Plaintiff LUPE has members that meet the description of individuals whose personal

       information appears on the list of persons identified as non-U.S. citizens provided by

       Defendant Whitley to counties as actionable information for investigation and removal

       from the voter rolls. Plaintiff LUPE’s affected members are injured by having been placed

       on the Secretary of State’s list of “Possible Non U.S. Citizens” and having their identifying

       information sent to the counties in which they are registered to vote with instructions to use

       that information for investigation and possible removal from the voter rolls. Plaintiff

       LUPE’s affected members are further injured by having been stigmatized as persons who

       might have registered to vote illegally.

    32. Defendant’s actions have also injured Plaintiff LUPE by calling into question the voter

       registration of naturalized citizens in Texas and discouraging naturalized individuals from

       registering to vote and voting, thus draining LUPE’s resources and impairing LUPE’s

       ability to carry out its mission.




                                                  10 
 
       Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 11 of 36



Defendants

    33. Defendant David Whitley is the Texas Secretary of State. The Secretary of State is one of

       six state officials who form the Executive Department of Texas. Defendant Whitley is

       appointed by the Governor, with confirmation by the Senate, and serves at the pleasure of

       the Governor. Defendant Whitley serves as Chief Election Officer for Texas, assisting

       county election officials and ensuring the uniform application and interpretation of election

       laws throughout Texas.       Defendant Whitley provides information and instruction to

       counties on how to administer voter registration and maintain the voter rolls, including

       when and how to investigate and remove registered voters from the rolls because of

       suspected non-U.S. citizenship.      Defendant Whitley has the ability to refer elections

       complaints to the Office of the Attorney General for investigation and prosecution. At all

       times relevant herein, Defendant Whitley acted under color of state law.             Defendant

       Whitley is sued in his official capacity.

    34. Defendant Ken Paxton is the Texas Attorney General. The Office of the Attorney General

       has statewide investigation authority and concurrent prosecution authority with local

       elected prosecutors over the election laws of the State.        In his capacity as Attorney

       General, Defendant Paxton and his office investigate and prosecute violations of the Texas

       Election Code, including illegal voting. At all times relevant herein, Defendant Paxton

       acted under color of state law. Defendant Paxton is sued in his official capacity.

    35. Defendant Greg Abbott is the Governor of Texas. In that capacity, he appoints and directs

       the activities of the Texas Secretary of State. Defendant Abbott is the chief executive and

       chief law enforcement officer of Texas. At all times relevant herein, Defendant Abbott

       acted under color of state law. Defendant Abbott is sued in his official capacity.



                                                   11 
 
       Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 12 of 36



    36. Defendant Cheryl E. Johnson is the Galveston County Tax Assessor-Collector. In that

       capacity, Defendant Johnson serves as the voter registrar for and maintains the voter rolls

       of Galveston County. Defendant Johnson also provides the poll books for elections in

       Galveston County and provides programs on voter registration, voter participation and

       citizenship. At all times relevant herein, Defendant Johnson acted under color of state law.

       Defendant Johnson is sued in her official capacity.


                                     FACTUAL BACKGROUND

Driver’s Licenses in Texas

    37. Non-U.S. citizens who are authorized to live in the United States are eligible for Texas

       driver’s licenses and identification cards.           To obtain a driver’s license (or state

       identification card) in Texas, a non-U.S. citizen must go to the Texas Department of Public

       Safety (DPS), complete an application, and must present to DPS “documentation issued by

       the appropriate United States agency that authorizes the applicant to be in the United States

       before the applicant may be issued a driver's license.”1

    38. Texas requires all non-U.S. citizens who apply for a driver’s license to show a permanent

       resident immigrant card (also known as a “green card”) or other document issued by the

       federal government showing that they are authorized to live in the United States.2

    39. In addition, Texas only allows non-U.S. citizens to demonstrate their identity through

       presentation of an “unexpired document issued by the United States Citizenship and

       Immigration Services or successor federal immigration agency” or a visa issued by the U.S.

                                                            
1
    See Tex. Transp. Code Ann. § 521.142(a); see also 37 Tex. Admin. Code § 15.46 (“applicant for an
original, renewal, or duplicate of a Texas driver license or personal identification certificate must provide
information relating to their United States citizenship and provide their county of residence at the time of
application.”).
2
   Id.

                                                     12 
 
       Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 13 of 36



       State Department.3     DPS retains information showing a non-U.S. citizen’s authorized

       presence in the U.S. in that individual’s driver’s license record.4

    40. Adult lawful permanent resident immigrants receive standard Texas driver’s licenses that

       are valid for six years.5 All original licenses that are not provisional licenses, learner

       licenses, or occupational driver's licenses issued to a “legal permanent resident of the

       United States or a refugee or asylee lawfully admitted into the United States expires[...]on

       the first birthday of the license holder occurring after the sixth anniversary of the date of

       the application.”6

    41. Non-U.S. citizens with long-term visas authorizing them to live and work in the U.S. also

       receive long term driver’s licenses.7      Certain other non-U.S. citizens receive driver’s

       licenses of shorter duration but these licenses can be renewed by showing a new document

       that authorizes continued presence in the U.S.8

    42. Lawful permanent resident immigrants very commonly naturalize and register to vote.

       There is no requirement for naturalized U.S. citizens to present proof of citizenship to DPS

       upon naturalization or prior to the expiration of their driver’s licenses. A Texas driver’s

       license holder is only required to notify DPS if the person changes address or seeks

       protection of personal information.9

    43. Citizenship information is not updated by DPS until after the driver’s license holder brings

       the agency proof of U.S. citizenship; this can be years after the individual is naturalized and


                                                            
3
   37 Tex. Admin. Code § 15.24(1).
4
   See Tex. Transp. Code Ann. § 521.041(a); see also 37 Tex. Admin. Code § 15.101 (DPS “is required by
law to maintain records on licensed drivers.”).
5
   See Tex. Transp. Code Ann. § 521.271.
6
   Tex. Transp. Code Ann. § 521.271(a)(1).
7
   Tex. Transp. Code Ann. § 521.271(a-2)-(a-4).
8
   See Tex. Transp. Code Ann. § 521.1425(c)(2).
9
    See Tex. Transp. Code Ann. § 521.054 (West)(a)-(b).

                                                   13 
 
       Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 14 of 36



       registered to vote. Even if DPS updates its records to reflect the new U.S. citizenship of a

       driver’s license holder, DPS retains the information that the individual originally secured

       the driver’s license as a non-U.S. citizen.

Naturalizations in Texas

    44. Lawful permanent resident immigrants typically become eligible for naturalization in five

       years. The waiting period is four years for asylees who have permanent resident status and

       three years for spouses of U.S. citizens. Thus a typical permanent resident immigrant in

       Texas who obtains a six-year driver’s license will be eligible to become a U.S. citizen

       before that driver’s license expires. It may be several years between the time a new U.S.

       citizen registers to vote and the time she goes to DPS to renew her driver’s license and

       provide updated citizenship information.

    45. According to the U.S. Department of Homeland Security, for fiscal year 2012 through

       fiscal year 2017, less than the time period of a standard driver’s license, over 340,000

       individuals naturalized in Texas. An average of 58,092 individuals naturalized in Texas in

       each of those years.

    46. The U.S. Department of Homeland Security also reported, for fiscal year 2012 through

       fiscal year 2017, that 47% of the immigrants naturalized in Texas were originally from the

       Latin American countries of Mexico, El Salvador, Guatemala, Honduras, Colombia, Cuba,

       Peru, and Venezuela. An additional 25% of the immigrants naturalized in Texas were from

       the Asian countries of China, South Korea, India, the Philippines, Bangladesh, Burma,,

       Iran, Iraq, Nepal, Pakistan and Vietnam.




                                                     14 
 
       Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 15 of 36



    47. According to data from the United States Census Bureau, among Texas naturalized U.S.

       citizens, 51.7% are Latino and 28.8% are Asian. Only 11.6% of Texas naturalized citizens

       are non-Latino White.10

    48. Both local election officials and non-profit organizations offer voter registration assistance

       to newly naturalized citizens outside of naturalization ceremonies. For example, the Harris

       County Voter Registrar routinely sends staff members to naturalization ceremonies in the

       Houston area to register new voters. In addition, naturalized voters in Texas may register

       to vote at the Texas Department of Public Safety, by mail, at the voter registrar’s office and

       at community events where voter registration is offered.

Latino Political Participation in Texas

    49. In 2017, the Latino citizen voting age population of Texas was approximately 30%.

    50. Among Texas Latinos who are eligible to vote (adult U.S. citizens), 17% are naturalized

       U.S. citizens.

    51. In the 2018 midterm election, Texas Latino voters more than doubled their turnout when

       compared to the 2014 midterm elections. According to the Texas Legislative Council and

       Texas Secretary of State, in the 2014 midterm elections, 682,741 Latinos cast votes. In the

       2018 midterm elections, 1,604,589 Latinos cast votes.

    52. Compared with 2014, Texas Latinos increased their vote share in the 2018 midterm

       election by about 5%. According to the Texas Legislative Council and Texas Secretary of

       State, in 2014, Latinos cast 14.4% of all votes cast. In 2018, Latinos cast 19.1% of all

       votes cast.

                                                            
10
    American Community Survey FactFinder, Selected Characteristics of the Native and Foreign-Born
Populations (Texas), United States Census Bureau (2017 5-year ACS data), available at
https://factfinder.census.gov/faces/tableservices/jsf/pages/productview.xhtml?src=CF (accessed January
31, 2019).

                                                  15 
 
       Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 16 of 36



The Secretary of State’s List of “Possible Non U.S. Citizens”

    53. On January 25, 2019, Defendant Whitley’s Director of Elections Keith Ingram released

       Election Advisory No. 2019-02 (“the Advisory”) to all voter registrars in Texas. The

       Advisory stated that the office of the Secretary of State, beginning the following day,

       would provide to Texas counties information about “individuals who provided

       documentation to DPS showing that the person is not a citizen of the United States during

       the process of obtaining or acquiring a Texas Driver License or Personal Identification

       Card from DPS.”11

    54. The Advisory stated that the office of the Secretary of State had worked with DPS since

       March 2018 to “produce actionable information voter registrars” could use for voter list

       maintenance.12 While doing so, the Secretary of State claimed in the Advisory that his

       office “sought to create the strongest matching criteria that produces the least possible

       impact on eligible Texas voters while fulfilling the responsibility to manage the voter

       rolls,” in accordance with Section 18.0681 of the Texas Election Code.13

    55. The Advisory stated that Defendant Whitley’s office limited the DPS data that it was going

       to produce to counties “to individuals who provided valid documents indicating the person

       is not a citizen of the United States at the time the person obtained a Driver License or

       Personal Identification Card.” (emphasis added).14



                                                            
11
     Election Advisory No. 2019-02, Texas Secretary of State (January 25, 2019), available at
https://www.sos.state.tx.us/elections/laws/advisory2019-02.shtml (accessed January 30, 2019).
12
     Election Advisory No. 2019-02, Texas Secretary of State (January 25, 2019), available at
https://www.sos.state.tx.us/elections/laws/advisory2019-02.shtml (accessed January 30, 2019).
13
      Id. The Election Code Section cited by the Advisory deals with “matching criteria” for potentially
duplicate voter records, or voters who may “have more than one voter registration record on file.” Tex.
Elec. Code Ann. § 18.0681(a).
14
    Election Advisory No. 2019-02, Texas Secretary of State (January 25, 2019), available at
https://www.sos.state.tx.us/elections/laws/advisory2019-02.shtml (accessed January 30, 2019).

                                                  16 
 
       Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 17 of 36



    56. The Advisory stated: “Our office has obtained the preliminary data file for all current

       (unexpired) Driver License and Personal Identification cards that meet this criteria, and we

       will run that set of information tomorrow evening.”15

    57. The Advisory anticipated that counties would be met with requests from the public for the

       lists of non-U.S. citizens but urged counties to contact their “local prosecutor and the

       attorney general, who have jurisdiction over such matters” if the counties received such

       requests.16

    58. The Advisory claimed that the criteria used to match registered voters to driver’s license

       records are “some of the strongest possible matching criteria used” by the Secretary of

       State and advised that “the county may choose to investigate the voter, pursuant to Section

       16.033, Election Code.” The Advisory also explained that if the list being sent by the

       office of the Secretary of State “provides the registrar with reason to believe the person is

       no longer eligible for registration . . . the registrar should send a Notice of Examination for

       Citizenship (Proof of Citizenship) (PDF) Letter.”17

    59. The Advisory provided county registrars with instructions to send voters a form letter

       stating: “Your registration status is being investigated because there is reason to believe

       you may not be a United States citizen. . . You are now required to confirm your eligibility

       for registration by providing proof of citizenship to maintain your registration status. . . If




                                                            
15
    Election Advisory No. 2019-02, Texas Secretary of State (January 25, 2019), available at
https://www.sos.state.tx.us/elections/laws/advisory2019-02.shtml (accessed January 30, 2019).
16
    Election Advisory No. 2019-02, Texas Secretary of State (January 25, 2019), available at
https://www.sos.state.tx.us/elections/laws/advisory2019-02.shtml (accessed January 30, 2019).
17
      Election Advisory No. 2019-02, Texas Secretary of State (January 25, 2019), available at
https://www.sos.state.tx.us/elections/laws/advisory2019-02.shtml (accessed January 30, 2019); see also
“Notice to Registered Voter for Proof of Citizenship,” Texas Secretary of State, available at
https://www.sos.state.tx.us/elections/forms/bw1-12.pdf (accessed January 31, 2019).

                                                   17 
 
       Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 18 of 36



       you fail to provide this proof of citizenship within 30 days from the date of this letter, your

       voter registration will be cancelled.”18

    60. Upon publishing its Advisory, the Texas Secretary of State’s office also published a news

       release on January 25, 2019 announcing that Defendant Whitley “issued an advisory to

       county voter registrars regarding voter registration list maintenance activities, which

       include identifying any non-U.S. citizens registered to vote in the State of Texas.”19

    61. Defendant Whitley claimed that his office had “discovered that a total of approximately

       95,000 individuals identified by DPS as non-U.S. citizens have a matching voter

       registration record in Texas, approximately 58,000 of whom have voted in one or more

       Texas elections.” The news release further emphasized that “[v]oting in an election in

       which the person knows he or she is not eligible to vote is a second-degree felony in the

       State of Texas” and declared that the office of the Secretary of State had “immediately

       provided the data in its possession to the Texas Attorney General's office, as the Secretary

       of State has no statutory enforcement authority to investigate or prosecute alleged illegal

       activity in connection with an election.”20

    62. Defendant Whitley’s news release also stated that his office provided the information about

       potential non-U.S. citizen to counties “so that the county voter registrar can take action.”21

       The news release declared that “[i]f a registered voter is identified as a non-U.S. citizen, he

                                                            
18
    Election Advisory No. 2019-02, Texas Secretary of State (January 25, 2019), available at
https://www.sos.state.tx.us/elections/laws/advisory2019-02.shtml (accessed January 30, 2019); see also
“Notice to Registered Voter for Proof of Citizenship,” Texas Secretary of State, available at
https://www.sos.state.tx.us/elections/forms/bw1-12.pdf (accessed January 31, 2019).
19
     Secretary Whitley Issues Advisory On Voter Registration List Maintenance Activity, Texas Secretary of
State (January 25, 2019), available at https://www.sos.state.tx.us/elections/laws/advisory2019-02.shtml
(accessed January 30, 2019).
20
    Id.
21
       Secretary Whitley Issues Advisory On Voter Registration List Maintenance Activity, Texas Secretary
of State (January 25, 2019), available at https://www.sos.state.tx.us/elections/laws/advisory2019-02.shtml
(accessed January 30, 2019).

                                                     18 
 
       Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 19 of 36



       or she should receive a Notice of Examination (PDF) from the county voter registrar

       indicating that his or her registration status is being examined on the grounds that he or she

       is not a U.S. citizen.” (emphasis added).22

    63. On the same day that Defendant Whitley issued his Advisory and news release, Defendant

       Attorney General Paxton issued a press release declaring “Texas Secretary of State’s Office

       Discovers Nearly 95,000 People Identified by DPS as Non-U.S. Citizens are Registered to

       Vote in Texas.” The news release referenced the Secretary of State’s press release and

       stated that every “instance of illegal voting threatens democracy in our state and deprives

       individual Texans of their voice.” Defendant Paxton further stated “My Election Fraud Unit

       stands ready to investigate and prosecute crimes against the democratic process when

       needed.”23

    64. Also on January 25, 2019, Defendant Paxton tweeted: “VOTER FRAUD ALERT: The

       @TXsecofstate discovered approx 95,000 individuals identified by DPS as non-U.S.

       citizens have matching voter registration record in TX, approx 58,000 of whom have voted

       in TX elections. Any illegal vote deprives Americans of their voice.”24

    65. Defendant Governor Abbott also tweeted on January 25, 2019: “Thanks to Attorney

       General Paxton and the Secretary of State for uncovering and investigating this illegal vote




                                                            
22
    Id
23
    AG Paxton: Texas Secretary of State’s Office Discovers Nearly 95,000 People Identified by DPS as
Non-U.S. Citizens are Registered to Vote in Texas, Ken Paxton, Attorney General of Texas (January 25,
2019), available at https://www.texasattorneygeneral.gov/news/releases/ag-paxton-texas-secretary-states-
office-discovers-nearly-95000-people-identified-dps-non-us-citizens (accessed 31 Jan. 2019).
24
    Ken Paxton (@KenPaxtonTX), Twitter (January 25, 2019, 12:37 PM),
https://twitter.com/KenPaxtonTX/status/1088898595653386240.

                                                     19 
 
       Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 20 of 36



       [sic] registration. I support prosecution where appropriate. The State will work on

       legislation to safeguard against these illegal practices. #txlege #tcot”25

    66. On January 27, 2019, two days after Defendant Whitley’s office published its press release

       and Advisory, President Donald J. Trump announced on Twitter: “58,000 non-citizens

       voted in Texas, with 95,000 non-citizens registered to vote. These numbers are just the tip

       of the iceberg. All over the country, especially in California, voter fraud is rampant. Must

       be stopped. Strong voter ID!”26

    67. The Secretary of State’s announcement, and subsequent public statements by the Texas

       Attorney General and Governor, quickly snowballed into news reports declaring that state

       officials had discovered thousands of non-U.S. citizens on the state’s voter rolls.

    68. On January 25, 2019, local news station WFAA in Dallas reported, that “[a]bout 95,000

       non-citizens are registered to vote in Texas, and more than half of those have cast ballots in

       at least one election, Texas Secretary of State David Whitley announced on Friday.” The

       outlet also reported that “[o]f he 95,000 non-citizens registered, 58,000 have voted in one

       or more elections since 1996.”

    69. On January 26, 2019, Fox News reported that “Texas Attorney General Ken Paxton

       announced Friday that the state has discovered 95,000 non-citizens on the voter rolls going

       back to 1996, 58,000 of whom have voted in at least one Texas election.”




                                                            
25
    Greg Abbott (@GregAbbott_TX), Twitter, (January 25, 2019, 1:57 PM)
https://twitter.com/GregAbbott_TX/status/1088918898643271680.
26
    President Donald J. Trump (@realDonaldTrump), Twitter (January 27, 2019, 5:22 AM)
https://twitter.com/realDonaldTrump/status/1089513936435716096.

                                                   20 
 
       Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 21 of 36



    70. On January 31, 2019, a local television station in Laredo, Texas reported that “[t]he Webb

       County Elections Administration has received notice that there are over one-thousand non-

       citizen voters in the county.”27

    71. On January 25, 2019, Breitbart News headlined “95K Noncitizens Registered to Vote in

       Texas, Say State Officials,” and stated that according to the Attorney General of Texas, the

       Secretary of State had “discovered troubling figures — roughly 95,000 individuals

       identified as non-U.S. citizens by the Texas Department of Public Safety (DPS) are

       registered to vote and, 58,000 of those, 61 percent, voted at least once.”


The Secretary of State’s Office Soon Advised Counties that its List is Flawed

    72. The purpose of Defendant’s list of “Possible Non U.S. Citizens,” and the accompanying

       instructions to county voter registrars in Election Advisory No. 2019-02, is to create a

       program to systematically remove the names of individuals from the official list of eligible

       voters.

    73. On January 28, 2019, the Monday following Defendant’s issuance of the Election Advisory

       and list of suspected non-U.S. citizen voters, Defendant Cheryl Johnson, the Galveston

       County tax assessor-collector, said she would immediately send out letters to the

       individuals on her list. Ms. Johnson claimed she was following state law by starting to

       send letters to the more than 830 people in Galveston County that the Secretary of State

       had flagged.28 Defendant Johnson proceeded to send letters to voters on the suspected non-

       U.S. citizen voter list that day.29

                                                            
27
    Non-citizen voter registration in Texas, KGNS-TV (January 31, 2019)
https://www.kgns.tv/content/news/Non-citizen-voter-registration-in-Texas-505173711.html (accessed
February 1, 2019).
28
    Alexa Ura, Some Texas voters already are being asked to prove their citizenship after state's
announcement, The Texas Tribune (January 28, 2019), available at

                                                  21 
 
          Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 22 of 36



    74. The following day, Tuesday January 29, 2019, the Secretary of State’s office began to call

           county voter registration officials to advise them that the information on the list of

           suspected non-U.S. citizen voters “may be flawed.”30 The Secretary of State’s office

           further advised the counties “that some on the lists shouldn’t be there because they had

           already proven their citizenship when they registered to vote at naturalization ceremonies

           or at a Texas Department of Public Safety office.”31

    75. Cameron County Elections Administrator Remi Garza commented publicly that the

           Secretary of State’s office gave Mr. Garza’s office information on January 29 “that

           suggested the numbers they were originally provided ‘may have been overstated’ and that

           ‘individuals that had already provided proof of citizenship to the DPS office had been

           included in the original list provided to the county.’”32




                                                                                                                                                                                                
https://www.texastribune.org/2019/01/28/some-texas-voters-are-already-being-asked-prove-their-
citizenship-foll/ (accessed February 1, 2019).
29
    Id.
30
    James Barragán, Julieta Chiquillo, and Robert T. Garrett, Some names in list of 98,000 potential non-
citizen voters included 'in error,' county officials say, citing state, Dallas News powered by the Dallas-
Morning News (January 29, 2019), available at
https://www.dallasnews.com/news/elections/2019/01/29/list-98000-potential-non-citizen-voters-may-
overstated-texas-secretary-state-tells-counties (accessed January 30, 2019); see also Alexa Ura, Texas
quietly informs counties that some of the 95,000 voters flagged for citizenship review don't belong on the
list, The Texas Tribune (January 29, 2019), available at https://www.texastribune.org/2019/01/29/texas-
voter-citizenship-list-problems-state-tells-counties/ (accessed January 30, 2019).
31
    See Guillermo Contreras and Dylan McGuinness, State hedges on claim that 100,000 Texas voters
aren’t citizens, faces federal lawsuit, San Antonio Express-News (January 29, 2019), available at
https://www.expressnews.com/news/local/article/LULAC-sues-Texas-over-witch-hunt-move-to-
13570848.php?utm_source=newsletter&utm_medium=email&utm_campaign=MySA_Daily_eEdition
(accessed January 30, 2019).
32
    James Barragán, Julieta Chiquillo, and Robert T. Garrett, Some names in list of 98,000 potential non-
citizen voters included 'in error,' county officials say, citing state, Dallas News powered by the Dallas-
Morning News (January 29, 2019), available at
https://www.dallasnews.com/news/elections/2019/01/29/list-98000-potential-non-citizen-voters-may-
overstated-texas-secretary-state-tells-counties (accessed January 30, 2019)

                                                                                             22 
 
       Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 23 of 36



    76. The Secretary of State’s office advised Cameron County on January 29 that “1,590

       people[...]were wrongly on the list,” then later called Mr. Garza’s office to say that “the

       1,590 figure was incorrect,” but gave no further information.33

    77. Also on Tuesday January 29, the Secretary of State’s office contacted McLennan County’s

       Election Administrator Kathy Van Wolfe to tell Ms. Van Wolfe “to disregard the list.”34

       Ms. Van Wolfe stated publicly that Defendant’s office told her that “[a]ll those people have

       proven citizenship.”35      By the afternoon of January 29, Hidalgo County elections

       administrator Yvonne Ramón announced that she had “determined there were 100

       duplicates” on the list sent to her by the Secretary of State’s office.36

    78. Also on Tuesday January 29, the Travis County tax assessor-collector, Bruce Elfant, stated

       publicly that his office was trying to organize a “jumble” of information it received on

       4,500 voters into a usable format. Mr. Elfant further stated “I said to the secretary of

       state’s office this morning, ‘It would have been nice if you sent it in a spreadsheet,’ [and]

       they told me, ‘Well, we didn’t.’ A lot of things would have been nice, I guess.”37


                                                            
33
    Guillermo Contreras and Dylan McGuinness, State hedges on claim that 100,000 Texas voters aren’t
citizens, faces federal lawsuit, San Antonio Express-News (January 29, 2019), available at
https://www.expressnews.com/news/local/article/LULAC-sues-Texas-over-witch-hunt-move-to-
13570848.php?utm_source=newsletter&utm_medium=email&utm_campaign=MySA_Daily_eEdition
(accessed January 30, 2019).
34
    Cassie L. Smith, State: All 366 on local list of potential noncitizen voters are citizens, Waco Tribune-
Herald (January 31, 2019), available at https://www.wacotrib.com/news/elections/state-all-on-local-list-
of-potential-noncitizen-voters-are/article_20771942-538d-506d-bcad-
7e7ca79e261d.html?platform=hootsuite (accessed January 31, 2019).
35
    Id.
36
    Guillermo Contreras and Dylan McGuinness, State hedges on claim that 100,000 Texas voters aren’t
citizens, faces federal lawsuit, San Antonio Express-News (January 29, 2019), available at
https://www.expressnews.com/news/local/article/LULAC-sues-Texas-over-witch-hunt-move-to-
13570848.php?utm_source=newsletter&utm_medium=email&utm_campaign=MySA_Daily_eEdition
(accessed January 30, 2019).
37
    Liam Stack, Many Texas Voters Whose Citizenship Was Questioned Are in Fact Citizens, New York
Times (January 29, 2019), available at https://www.nytimes.com/2019/01/29/us/texas-voter-citizenship-
list.html (accessed January 30, 2019).

                                                     23 
 
       Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 24 of 36



    79. That same day, the Dallas County Elections Administrator Toni Pippins-Poole stated

       publicly: “We received a call from the state saying we should put things on hold . . . Some

       of the data that they received was flawed. Some of the voters had already provided proof of

       citizenship.”38

    80. By Wednesday, January 30, 2019, Harris County had reported that 18,000 individuals on

       the Secretary of State’s list of suspected non-U.S. citizen registrants had already been

       identified as citizens and that Harris County expected more mistakes to be discovered.39

    81. That same day, the McLennan County Elections Administrator announced that all 366

       registered voters that the Secretary of State targeted for investigation in that county are

       U.S. citizens.40

    82. The Williamson County Election Administrator, who is also president of the Association of

       Texas Elections Administrators, announced that more than half of the 2,033 voters on his

       county’s list were being removed after the Secretary of State’s revision.41

    83. The Secretary of State’s office advised counties that its list of suspected non-U.S. citizen

       registrants wrongly included U.S. citizens who had registered to vote after taking the oath




                                                            
38
    Paul Weber, Texas tells counties noncitizen voter report may be flawed, Associated Press (January 29,
2019), available at https://www.apnews.com/e959bf0789a94456918a93d43542505b (accessed February
1, 2019). 
39
    Associated Press, 18K Houston area voters removed from citizenship check, The Tribune (January 30,
2019) available at http://www.tribtown.com/2019/01/30/us-texas-voter-rolls-4/ (accessed January 31,
2019).
40
    Cassie L. Smith, State: All 366 on local list of potential noncitizen voters are citizens, Waco Tribune-
Herald, (January 30, 2019) available at https://www.wacotrib.com/news/elections/state-all-on-local-list-
of-potential-noncitizen-voters-are/article_20771942-538d-506d-bcad-7e7ca79e261d.html (accessed
February 1, 2019). 
41
    James Barragán, Robert T. Garrett, and Julieta Chiquillo, Tens of thousands removed from potential
non-citizen voters list after counties find flawed data, Dallas Morning News (January 31, 2019), available
at https://www.dallasnews.com/news/texas-politics/2019/01/30/tens-thousands-removed-potential-non-
citizen-voters-list-after-counties-find-flawed-data (accessed February 1, 2019).  

                                                     24 
 
       Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 25 of 36



       of citizenship at naturalization ceremonies and who registered to vote at a visit to a DPS

       office after naturalization.42

    84. As of this date, many if not all of the eligible voters erroneously identified as non-U.S.

       citizens by the Secretary of State are naturalized U.S. citizens.

The Matching Procedure Employed by Defendant has and will Continue to Target Naturalized
Citizens for Investigation and Removal from the Voter Rolls

    85. The matching procedure used by Defendant Whitley to create his list of “Possible Non U.S.

       Citizens” relies on outdated and inaccurate records from DPS; the resulting list has

       erroneously identified numerous registered voters in Texas who are U.S. citizens who are

       properly registered to vote and who could be deprived of their right to vote in Defendants’

       purge effort.

    86. In preparing his list of “Possible Non U.S. Citizens,” Defendant Whitley performed the

       matching procedure on driver’s license records dating back to at least 1996.43 Thus, his list

       of suspected non-U.S. citizen voters includes immigrants who showed proof of authorized

       presence in the U.S. during the process of obtaining a driver’s license decades ago.

       Thousands of naturalized citizens who registered to vote are included on the Secretary of

       State’s list of suspected non-U.S. citizen voters.

    87. The errors in Defendant’s matching procedure are systematic, predictable, and specific to

       foreign-born U.S. citizens.




                                                            
42
    See fn. 33, supra, and Phil Prazan, County officials: Texas non-citizen voter list is 'too big,' wrong,
KXAN, (January 30, 2019) available at https://www.kxan.com/news/local/austin/county-officials-texas-
non-citizen-voter-list-is-too-big-wrong/1737151727 (accessed February 1, 2019).
43
    Gregg Re, List of 95K ineligible voters on the rolls may be overstated, Texas State Department
suggests, FOX News (January 30, 2019) available at https://www.foxnews.com/politics/texas-state-
officials-suggest-report-of-95k-ineligible-voters-may-have-been-dramatically-overstated (accessed
February 1, 2019).  

                                                     25 
 
       Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 26 of 36



    88. The matching procedure employed by Defendant Whitley will continue to identify

       naturalized U.S. citizens as suspected non-U.S. citizens registered as voters. Defendant

       Whitley’s press release stated:

                Going forward, the Texas Secretary of State's office will use
                information it obtains from DPS on a monthly basis to cross-
                reference with Texas' statewide voter registration database and
                match potential non-U.S. citizens who have registered to vote.
                Once a voter registration is identified as a match, the Texas
                Secretary of State's office will notify the county in which the
                person is registered so that the county voter registrar can take
                action.44

    89. Thus Defendant Whitley’s matching procedure will flag, on a monthly basis, any new

       registrants whose past driver’s license records show they were not U.S. citizens and send

       those registrants’ names to the counties for investigation and possible removal from the

       voter rolls. The matching procedure will flag, routinely and predictably, every newly

       naturalized citizen who registers to vote and who already has a Texas driver’s license.45

Defendant will not Rescind the Advisory, Withdraw the Suspect Voter List, or Provide Written
Guidance to Counties Regarding the Flaws in the Suspect Voter List

    90. On January 31, 2019, former Texas Secretary of State Carlos Cascos, who was appointed

       by and served two years under Governor Greg Abbott, commented publicly on list of

       suspected non-U.S. voters: “I think they need to rescind it, do due diligence and make a

       more accurate list.” He further recommended that the Secretary of State “contact everyone

       and admit to it and say, ‘We made an honest mistake,’ and recompile the list.”46

                                                            
44
    Secretary Whitley Issues Advisory On Voter Registration List Maintenance Activity, Texas Secretary of
State (January 25, 2019), available at https://www.sos.state.tx.us/elections/laws/advisory2019-02.shtml
(accessed January 30, 2019).
45
    Election Advisory No. 2019-02, Texas Secretary of State (January 25, 2019), available at
https://www.sos.state.tx.us/elections/laws/advisory2019-02.shtml (accessed January 30, 2019).
46
    Carlos Sanchez, Former Texas Secretary of State Believes Inaccurate Voting List Should Be Rescinded,
Texas Monthly (January 31, 2019), available at https://www.texasmonthly.com/politics/former-texas-
secretary-of-state-believes-inaccurate-voting-list-should-be-rescinded/ (accessed January 31, 2019).

                                                   26 
 
       Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 27 of 36



    91. Mr. Cascos also stated that he never went through the type of exercise that led to Defendant

       Whitley’s list of suspected non-U.S. citizen voters: “To my knowledge, that did not occur

       while I was in office [and] I never saw such a correlation [between DPS and voter role

       databases]. That discussion never took place.”47

    92. By contrast, when asked whether he thought the investigation process should stop after

       local officials found serious issues with the list, Defendant Abbott responded “Listen, this

       isn’t a hard and fast list”48 and further stated: “This is what we would categorize as a

       process, a work in process . . . They will get it right.”49

    93. Williamson County Elections Administrator Chris Davis, stated publicly in an email on

       Tuesday January 29, 2019, that “Williamson County has also received NO written

       instructions after yesterday morning’s call from the” Secretary’s office.50

    94. On February 1, 2019, the Secretary of State’s office emailed the counties once again,

       suggesting additional methods to investigate the citizenship of individuals on its list of

       suspected non-U.S. citizens, including contacting federal immigration authorities.51 The

       Secretary of State’s email to the counties neither admitted that its list of suspected non-U.S.



                                                            
47
    Carlos Sanchez, Former Texas Secretary of State Believes Inaccurate Voting List Should Be Rescinded,
Texas Monthly (January 31, 2019), available at https://www.texasmonthly.com/politics/former-texas-
secretary-of-state-believes-inaccurate-voting-list-should-be-rescinded/ (accessed January 31, 2019).
48
    Id.
49
    Ashley Lopez, Gov. Greg Abbott Says Alleged Noncitizen Voter Purge Is A 'Work In Process,' KUT
(January 31, 2019), available at http://www.kut.org/post/gov-greg-abbott-says-alleged-noncitizen-voter-
purge-work-process (accessed January 31, 2019).
50
    James Barragan, Tens of Thousands removed from potential non-citizen voters list after counties find
flawed data, Dallas News (January 31, 2019), available at https://www.dallasnews.com/news/texas-
politics/2019/01/30/tens-thousands-removed-potential-non-citizen-voters-list-after-counties-find-flawed-
data (accessed February 1, 2019).
51
    James Barragán and Julieta Chiquillo, Texas issues new guidelines for counties to probe whether
noncitizens voted, Dallas Morning News (February 1, 2019), available at
https://www.dallasnews.com/news/texas-politics/2019/02/01/texas-officials-issue-new-guidelines-
investigation-whether-non-citizens-voted (accessed February 1, 2019). 

                                                    27 
 
       Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 28 of 36



       citizens was flawed nor suggested that counties refrain from investigating the names on the

       list until state officials could correct the list.

    95. As of the filing of this complaint, Defendant Whitley has not:           rescinded his list of

       suspected non-U.S. citizens; rescinded his Election Advisory; or made any public statement

       acknowledging that his list of suspected non-U.S. citizen voters is flawed and wrongly

       identified thousands of naturalized U.S. citizens.

Other States’ use of Driver’s License Records to Identify Non-U.S. Citizens on Their Voter Rolls
was Thoroughly Discredited Years ago

    96. Similar attempts by other states to identify non-U.S. citizen voters from motor vehicles

       records have been widely discredited, leading to an embarrassing withdrawal of claims by

       state elections officials in Florida and Colorado.

    97. In May 2012 the Florida Department of State launched a voter purge effort that originally

       identified 180,000 registered voters as potential non-U.S. citizens based on their driver’s

       license records. The Florida Department of State sent letters demanding proof of

       citizenship to 2,600 registered voters, a disproportionately high number of which were

       Latino.52

    98. By September 2012, the Florida purge, which had faltered when county elections officials

       questioned the methodology, started up again, this time with a much smaller list of 198

       registered voters.53 Ultimately, about 85 voters were removed from the rolls.54


                                                            
52
    Greg Allen, World War II Vet Caught Up In Florida's Voter Purge Controversy, NPR (May 31, 2012)
available at https://www.npr.org/sections/itsallpolitics/2012/05/31/154020289/world-war-ii-vet-caught-
up-in-floridas-voter-purge-controversy (accessed February 1, 2019); see also Janell Ross, Florida Voter
Purge Will Continue, Defying Federal Warning, Huffington Post (June 2, 2012) available at
https://www.huffingtonpost.com/2012/06/02/florida-voter-purge-federal-warning_n_1564131.html
(accessed February 1, 2019). 
53
    Steve Bousquet, Fla. Gov. Rick Scott's voter purge efforts start anew, Tampa Bay Times (September
27, 2012) available at http://www.tampabay.com/news/politics/national/fla-gov-rick-scotts-voter-purge-
efforts-start-anew/1253538 (accessed February 1, 2019) 

                                                      28 
 
          Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 29 of 36



    99. In Colorado, the Secretary of State launched a similarly flawed voter purge of alleged non-

           U.S. citizens in 2012 that also dwindled to very small numbers. After claiming, based on

           driver’s license records, that there were up to 11,000 non-U.S. citizens on the Colorado

           voter rolls, and then sending almost 4,000 letters accusing individual registered voters of

           non-U.S. citizenship, Colorado Secretary of State Scott Gessler admitted that he thought

           141 voters were potentially non-U.S. citizens and that he could not confirm that any were

           non-U.S.-citizens before the General Election.55                                                         Ultimately 14 of these voters were

           removed from the rolls; none had voted.56

Texas Voter Registration and Voter List Maintenance

    100. In Texas, a “qualified voter” is a person who: is 18 years of age or older; is a United

           States citizen; has not been determined by a final judgment of a court to be mentally

           incapacitated without the right to vote; is not a felon who has not completed the sentence

           associated with the felony; is a resident of Texas; and is registered to vote.57

    101. A person seeking to register to vote in Texas must submit an application. The voter

           registrant must complete the application, affirm that he or she is a U.S. citizen, and sign

           below the statement:                            “I understand that giving false information to procure a voter


                                                                                                                                                                                                
54
    Steve Bousquet and Amy Sherman, Florida suspends non-citizen voter purge efforts, (March 27, 2014),
available at https://www.miamiherald.com/news/politics-government/article2087729.html (accessed
February 1 2019). 
55
    Scott Gessler, Colorado’s Secretary Of State, Asks 4,000 Registered Voters For Proof Of Citizenship,
Huffington Post (August 17, 2012), available at https://www.huffingtonpost.com/2012/08/17/scott-
gessler-secretary-o_n_1796910.html (accessed February 1, 2019); Jordan Fabian, Voter Purging
Resurfaces in Colorado, ABC News (October 24, 2019) available at
https://abcnews.go.com/ABC_Univision/voter-purging-resurfaces-colorado/story?id=17552694 (accessed
February 1, 2019). 
56
    Sam Levin, Out of fourteen illegal voters banned after Scott Gessler’s campaign, how many voted?
Zero Westword (October 12, 2012) available at https://www.westword.com/news/out-of-fourteen-illegal-
voters-banned-after-scott-gesslers-campaign-how-many-voted-zero-5868036 (accessed February 1,
2019). 
57
    Tex. Elec. Code Ann. § 11.002(a); see also Tex. Elec. Code Ann. § 13.001(a).

                                                                                             29 
 
       Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 30 of 36



       registration is perjury, and a crime under state and federal law. Conviction of this crime

       may result in imprisonment up to 180 days, a fine up to $2,000, or both.”58  

    102. In Texas counties, the “county tax assessor-collector is the voter registrar for the county

       unless the position of county elections administrator is created or the county clerk is

       designated as the voter registrar.”59

    103. The Texas Election Code authorizes the voter registrar to cancel a voter registration

       immediately upon notice that the voter has moved outside the county, registered to vote

       outside the county, died, been adjudicated mentally incompetent or been convicted of a

       felony.60

    104. In addition to the grounds for immediate cancellation, the Texas Election Code authorizes

       a voter registrar who has reason to believe that a voter has become ineligible to send a

       notice to the voter indicating that the voter's registration status is under investigation by the

       registrar and the voter must provide proof of eligibility within 30 days.61

    105. With respect to a voter’s citizenship, the Texas Election Code only requires voter

       registrars to send a notice requiring proof of U.S. citizenship if the registrar has received

       information that the voter was excused or disqualified from jury service because of

       citizenship status.62 The Texas Secretary of State provides quarterly reports to inform

       county registrars of any registered voters who have been excused or disqualified from jury

       service because the voter is not a U.S. citizen.63

                                                            
58
    See Tex. Elec. Code Ann. § 13.002(a)-(c) and the Texas voter registration form, available at
https://www.sos.state.tx.us/elections/forms/vr-with-receipt.pdf.
59
    See Tex. Elec. Code Ann. § 12.001.
60
     See Tex. Elec. Code § 16.031 (listing reasons for which registrars may immediately cancel
registration).
61
    See Tex. Elec. Code § 16.033.
62
    See Tex. Elec. Code § 16.0332(a).  
63
    See Tex. Elec. Code § 18.068. 

                                                     30 
 
       Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 31 of 36



                                           CAUSES OF ACTION

                                                   COUNT 1

            (Violation of the Equal Protection Clause of the Fourteenth Amendment to the

                                         United States Constitution)

    106. Plaintiffs incorporate by reference the allegations in all preceding paragraphs.

    107. Section 1 of the Fourteenth Amendment provides: “All persons born or naturalized in the

       United States and subject to the jurisdiction thereof, are citizens of the United States and of

       the State wherein they reside. . . . No State shall . . . deny to any person within its

       jurisdiction the equal protection of the laws.”

    108. Defendants violate the Fourteenth Amendment because they deny to Plaintiffs, who are

       naturalized citizens of the United States, equal protection of the laws through Defendants’

       imposition of additional requirements to register to vote and to maintain voter registration

       that Defendants do not impose on native-born citizens. Defendants have no compelling

       interest in imposing such burdens and the procedures used by Defendants are not narrowly

       tailored.

    109. Defendants’ violation caused and will cause harm to Plaintiffs.

                                                   COUNT 2

                     (Violation of Sec. 2 of the Voting Rights Act, 52 U.S.C. § 10301)

    110. Plaintiffs incorporate by reference the allegations in all preceding paragraphs.

    111. Section 2 of the Voting Rights Act, 52 U.S.C. § 10301, provides: “No voting

       qualification or prerequisite to voting or standard, practice, or procedure shall be imposed

       or applied by any State or political subdivision in a manner which results in a denial or




                                                    31 
 
       Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 32 of 36



       abridgement of the right of any citizen of the United States to vote on account of race or

       color, or [membership in a language minority group].”

    112. Defendants violate Section 2 of the Voting Rights Act by imposing a voting qualification

       or prerequisite to voting or standard, practice, or procedure through the additional

       requirements Defendants impose on Plaintiffs and other Latino naturalized citizens prior to

       such persons exercising their right to vote. Defendants’ imposition of such additional

       requirements purposefully abridges and denies the right to vote of Plaintiffs, and the

       populations served by Plaintiff organizations, on account of their race, color or membership

       in a language minority group.

    113. Defendants’ requirements will disproportionately and negatively affect Latinos, including

       Plaintiffs, because the Latino population in Texas has a higher ratio of naturalized citizens

       to native-born citizens when compared to the non-Latino population. Defendants’

       imposition of such additional requirements will result in denial and abridgment of the right

       to vote of Plaintiffs, and the populations served by Plaintiff organizations on account of

       their race, color or membership in a language minority group by making the political

       processes leading to nomination or election in Texas not equally open to participation by

       Latinos.

    114. Defendants’ violation caused and will cause harm to Plaintiffs.

                                                  COUNT 3

                            (Violation of Voting Rights Act, 52 U.S.C. § 10101)

    115. Plaintiffs incorporate by reference the allegations in all preceding paragraphs.

    116. The Voting Rights Act, 52 U.S.C. § 10101(a)(2), provides: “(2) No person acting under

       color of law shall [] in determining whether any individual is qualified under State law or



                                                  32 
 
       Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 33 of 36



       laws to vote in any election, apply any standard, practice, or procedure different from the

       standards, practices, or procedures applied under such law or laws to other individuals

       within the same county, parish, or similar political subdivision who have been found by

       State officials to be qualified to vote.”

    117. Defendants violate the Voting Rights Act, 52 U.S.C. § 10101 because, under color of

       law, they impose additional requirements and procedures to prove eligibility to vote upon

       Plaintiffs and the populations served by Plaintiff organizations that they do not impose on

       other individuals that have been found by state officials to be qualified to vote. Defendants

       impose additional requirements and procedures to prove eligibility to vote because of

       Plaintiffs’ race, color or national origin.

    118. Defendants’ violation caused and will cause harm to Plaintiffs.

                                                     COUNT 4

                 (Violation of 42 U.S.C. § 1985, Conspiracy to interfere with civil rights)

    119. Plaintiffs incorporate by reference the allegations in all preceding paragraphs.

    120. 42 U.S.C. § 1985(3) provides: “If two or more persons in any State or Territory conspire

       . . . for the purpose of depriving, either directly or indirectly, any person or class of persons

       of the equal protection of the laws, or of equal privileges and immunities under the laws; or

       for the purpose of preventing or hindering the constituted authorities of any State or

       Territory from giving or securing to all persons within such State or Territory the equal

       protection of the laws; or if two or more persons conspire to prevent by force, intimidation,

       or threat, any citizen who is lawfully entitled to vote, from giving his support or advocacy

       in a legal manner, toward or in favor of the election of any lawfully qualified person as an

       elector[. . .] [I]n any case of conspiracy set forth in this section, if one or more persons



                                                     33 
 
       Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 34 of 36



       engaged therein do, or cause to be done, any act in furtherance of the object of such

       conspiracy, whereby another is . . . deprived of having and exercising any right or privilege

       of a citizen of the United States, the party so injured or deprived may have an action for the

       recovery of damages occasioned by such injury or deprivation, against any one or more of

       the conspirators.”

    121. Defendants Abbott, Paxton, and Whitley violate § 1985(3) because they conspired to

       deny, on the basis of race and national origin, Plaintiffs and the populations served by

       Plaintiff organizations the equal protection of the laws as detailed above in Count 1 and to

       deny Plaintiffs’ rights under the federal Voting Rights Act.

    122. Defendants Abbott, Paxton, and Whitley additionally violated § 1985(3) because they

       conspired to prevent Plaintiffs and the populations served by Plaintiff organizations from

       exercising their right to vote in federal elections by intimidation and threats.           Such

       intimidation and threats included the Election Advisory, release of lists of suspect voters to

       counties, and public statements that Plaintiffs’ past and future action to register to vote and

       to vote amounts to voter fraud.

    123. Defendants’ violation caused and will cause harm to Plaintiffs.

                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request that this Court:

     (a) Declare that Defendants’ actions described herein violate Plaintiffs’ rights under the

         Equal Protection Clause of the Fourteenth Amendment to the United States Constitution;

         Section 2 of the Voting Rights Act, 52 U.S. § 10301; 52 U.S. § 10101; and 42 U.S.C.

         §1985(3);




                                                  34 
 
     Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 35 of 36



    (b) Enjoin Defendants, and all others acting in concert with them, from obtaining, disclosing,

       or using for any matter of voter registration, the administration of elections, or

       investigations regarding eligibility to vote, any records maintained by the Texas

       Department of Public Safety showing non-U.S. citizenship prior to the date of voter

       registration;

    (c) Enjoin Defendants, and all others acting in concert with them, from investigating or

       instructing any other person or entity to investigate the eligibility to vote of any person

       identified through records obtained from the Texas Department of Public Safety that

       show non-U.S. citizenship prior to the date of voter registration;

    (d) Enjoin Defendants, and all others acting in concert with them, from issuing or instructing

       any other person or entity to issue a letter, notice, or advisory (including Notices of

       Examination) regarding any matter of voter registration, the administration of elections,

       or eligibility to vote based on records maintained by the Texas Department of Public

       Safety showing non-U.S. citizenship of a voter prior to the date of voter registration.

    (e) Order Defendant Johnson to refrain from cancelling, and/or to reinstate the voter

       registration of any voter following investigation into eligibility to vote based on records

       maintained by the Texas Department of Public Safety showing non-U.S. citizenship prior

       to the date of voter registration;

    (f) Award Plaintiffs damages in a sum to be determined by the Court;

    (g) Award Plaintiffs’ attorney fees and costs incurred in this action under 42 U.S.C. §§ 1988,

       52 U.S.C.A. § 10310, and any other applicable law;

    (h) Grant such other and further relief as may be deemed just and proper.




                                                 35 
 
    Case 2:19-cv-00040 Document 1 Filed in TXSD on 02/02/19 Page 36 of 36




Dated: February 1, 2019                    Respectfully Submitted,

                                           MEXICAN AMERICAN LEGAL
                                           DEFENSE AND EDUCATIONAL FUND
                                           By: /s/ Nina Perales
                                           Nina Perales (Tex. Bar No. 24005046);
                                           Attorney-in-Charge
                                           Ernest I. Herrera (Tex. Bar No. 24094718)
                                           (SD of Tex. Bar No. 2867694)
                                           *Alejandra Ávila (Tex. Bar No. 24089252)
                                           (SD of Tex. Bar No. 2677912)
                                           110 Broadway, Suite 300
                                           San Antonio, Texas 78205
                                           Phone: (210) 224-5476
                                           Facsimile: (210) 224-5382
                                           Email: nperales@maldef.org
                                           (*Pro Hac Vice application pending)

                                           Attorneys for Plaintiffs




                                     36 
 
